Affirmed and Memorandum Opinion filed November 20, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00606-CV

                 IN THE INTEREST OF J.R., JR., A CHILD


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 13-CP-0042

                 MEMORANDUM                     OPINION


      Appellant, A.P., appeals a final decree signed July 23, 2014, terminating her
parental rights to the child who is the subject of this suit. Appellant’s appointed
counsel filed a brief in which she concludes the appeal is wholly frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).         The Anders procedures are
applicable to an appeal from the termination of parental rights when an appointed
attorney concludes that there are no non-frivolous issues to assert on appeal. In re
D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised
of her right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at
329-30. More than forty-five days have elapsed and as of this date, no pro se
response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of
the state.

       Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                          2